Review is ordered on the court's own motion. The issue to be briefed and argued is limited to the following: Were plaintiffs engaged in active law enforcement and limited to workers' compensation for their injuries ( Lab. Code, § 3366 ) when a deputy sheriff asked them to check on a neighbor who made a 911 call and the officer allegedly misrepresented the potential danger of the situation? For the purposes of briefing and oral argument, plaintiff James Gund et al. is deemed the petitioner in this court. ( Cal. Rules of Court, rule 8.520(a)(6).) The request for an order directing depublication of the opinion in the above-entitled appeal is denied.